Citation Nr: 0726776	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-28 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertensive 
cardiovascular disease with anterior wall ischemia (claimed 
as chest pain).  

3.  Entitlement to service connection for back pain. 

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for impacted cerumen 
and contracted eardrums. 





WITNESSES AT HEARING ON APPEAL

The veteran and R.T. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had service with the Philippine Army from 
December 1941 to May 1942, and had recognized guerrilla and 
Philippine Army service from February 1943 to December 1945.  

This appeal arose before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Manila, Philippines, regional office (RO) of the Department 
of Veterans Affairs (VA).  In February 2005, the RO issued 
another rating decision which confirmed and continued the 
denials of the benefits sought.  

This case was previously before the Board in June 2006, but 
was remanded in order to afford the veteran a hearing.  The 
veteran appeared at a video conference hearing with the 
undersigned Veterans Law Judge in April 2007.  


FINDINGS OF FACT

1.  Hypertension was not demonstrated during service or until 
many years after discharge from service; there is no 
competent medical evidence of a relationship between the 
veteran's current hypertension and active service.  

2.  Hypertensive cardiovascular disease with anterior wall 
ischemia was not demonstrated during service or until many 
years after discharge from service; there is no competent 
medical evidence of a relationship between the veteran's 
current hypertensive cardiovascular disease with anterior 
wall ischemia and active service.  

3.  A back disability was not demonstrated during service or 
until many years after discharge from service; there is no 
competent medical evidence of a relationship between the 
veteran's current arthritis of the back and active service.  

4.  Hearing loss was not demonstrated during service or until 
many years after discharge from service; there is no 
competent medical evidence of a relationship between the 
veteran's current hearing loss and active service.  

5.  Disabilities of the ear to include contracted tympanic 
membranes and impacted cerumen were not demonstrated during 
service or until many years after discharge from service; 
there is no competent medical evidence of a relationship 
between the veteran's current hearing loss and active 
service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

2.  Hypertensive cardiovascular disease with anterior wall 
ischemia was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  A back disability, to include arthritis of the back, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

4.  Hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).  

5.  A disability of the ears to include impacted cerumen and 
contracted tympanic membrane was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran was provided with preadjudication 
VCAA notice by letter in September 2004.  This letter told 
the veteran what evidence was needed to substantiate his 
claims for service connection.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  Finally, the veteran was requested 
to send any relevant evidence in his possession that 
pertained to his claims.  

The letter did not contain any information regarding the 
assignment of an effective date for an award of compensation 
for service connection.  However, as the veteran's claims are 
being denied and no effective date will be assigned, the 
failure to provide the veteran with this information cannot 
possibly result in any harm to his claim.  Similarly, as 
these claims are denials, a percentage rating will not be 
assigned.  Thus that element of Dingess notice is not 
implicated in this case.  38 U.S.C.A. § 1311 (West 2002 & 
Supp. 2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  In this case, the Board finds that all necessary 
development has been completed.  The service medical records 
have been obtained.  The veteran has submitted private 
medical certificates and affidavits in support of his claims.  
He has also offered testimony in support of his claims at a 
hearing.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Service Connection

The veteran contends that he has developed several 
disabilities as a result of active service.  He argues that 
in 1942 he sought shelter in a trench during a bomb attack, 
and that he was covered in dirt from a near miss.  The 
veteran believes that this incident resulted in his back 
disability, hearing loss, and other disabilities of the ears.  
In addition, the veteran maintains that he developed 
hypertension and cardiovascular disease during service, but 
that the medical facilities were too crude to document these 
disabilities.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If cardiovascular renal disease, including hypertension, 
arthritis, or other organic diseases of the nervous system 
such as hearing loss become manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of these 
disabilities  during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Hypertension and Cardiovascular Heart Disease

The veteran's service medical records include the reports of 
medical examinations conducted in August 1943, March 1944, 
and December 1945.  These examinations are all negative for 
evidence of hypertension or cardiovascular disease.  None of 
these examinations include a blood pressure reading.  
However, the August 1943 examination stated that the 
veteran's cardiac condition was "ok", and added that there 
was no indication for diseases of the heart or blood vessels.  
The March 1944 examination found that the veteran's cardiac 
condition was normal, and again added that there was no 
indication of diseases of the heart or blood vessels.  The 
December 1945 examination notes that the veteran had a normal 
heart and arteries.  

The post service medical records include the report of a 
private examination conducted in August 2004.  The veteran's 
blood pressure was 200/90, and 190/90.  A soft systolic 
murmur was detected, and the veteran was bradycardic.  An 
electrocardiogram confirmed the presence of sinus 
bradycardia, as well as an anterior acute myocardial ischemic 
process.  The relevant impressions included hypertension, 
stage 2, hypertensive cardiovascular disease, and anterior 
wall ischemia.  

The veteran has also submitted private medical certificates 
dated September 2004 and October 2004.  Each of these 
diagnosed the veteran as having hypertension stage 3.  
Additional October 2004 records show that the veteran is 
taking medication for his hypertension.  

A June 2006 medical certificate states that the veteran has 
exertional dyspnea secondary to hypertensive cardio-vascular 
disease.  

The veteran has submitted affidavits from three comrades who 
served with him.  These essentially state that they recall 
that the veteran experienced dizziness and chest pain during 
service, which they attributed to hypertension and heart 
disease.  In addition, they noted that there were almost no 
medical supplies with which to treat the veteran.  One of the 
affidavits is from a man who states that he served as a 
medical aide.  However, he does not state which symptoms or 
disabilities the veteran had during service, nor does he 
indicate that he has any specialized medical training.  

At the April 2007 hearing, the veteran and R.T. testified 
that the veteran had been taking medication for hypertension 
for five years.  See Transcript. 

The Board notes that the veteran has submitted several other 
statements in support of these claims.  He essentially argues 
that the medical facilities and staff for the guerrillas were 
very rudimentary, and that they were unable to detect or 
treat his hypertension and cardiovascular disease.  He also 
states that he was he was treated for these disabilities 
within a year of leaving service, but that he did not obtain 
a medical certificate to this effect and did not believe the 
records were still available.  

The Board finds that entitlement to service connection for 
hypertension and for cardiovascular disease is not warranted.  
The service medical records are completely negative for these 
disabilities.  The Board is aware that the medical records 
kept by the guerrillas during wartime were undoubtedly 
sparse.  However, the Board notes that the final examination 
was conducted in December 1945, which was several months 
after the end of the war.  

The post service medical records first show hypertension and 
cardiovascular disease in 2004, which is 59 years after the 
veteran was discharged from service.  None of his current 
records relate these disabilities to active service.  
Therefore, as there is no medical evidence of hypertension or 
hypertensive cardiovascular disease in service and no medical 
evidence of a link between these current disabilities and 
service, the preponderance of the evidence is against the 
veteran's claims, and entitlement to service connection is 
not warranted.  

In reaching this decision, the Board has considered the 
affidavits from the men who served with the veteran.  
However, none of these men are doctors, and there is no 
evidence that they are qualified to express a medical opinion 
as to such a relationship.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Back

The veteran contends that he has developed a back disability 
as a result of active service.  He states that he sustained 
this injury during an enemy bombing in 1942 when a bomb 
exploded and partially buried him in dirt.  

The service medical records are completely negative for a 
back disability.  The December 1945 discharge examination 
states that all bones, joints, and muscles were normal.  

The affidavits from the comrades who served with the veteran 
state that the veteran was buried in a trench during an air 
raid when a bomb exploded nearby.  They add that the veteran 
began to experience back pain after this incident.  The 
veteran has submitted several statements that contain similar 
contentions.  

The initial post service medical evidence of a back 
disability is found in the June 2006 medical certificate.  
This certificate states that the veteran's current diagnoses 
include back pains secondary to arthritis.  The examiner did 
not provide an opinion as to the etiology of these pains.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disability.  The service medical records are negative for 
evidence of a back disability.  The veteran states the injury 
he believes caused his back disability occurred in 1942, and 
the affidavits received from his comrades offer the same 
contention.  However, the December 1945 discharge examination 
was negative for a back disability.  Furthermore, the first 
medical evidence of a back disability is dated in 2006, which 
is 61 years after the veteran was discharged from service.  
The examiner did not relate this disability to the incident 
in service.  The Board recognizes the sincere belief of the 
veteran and his comrades that this incident in service 
resulted in a chronic back disability, but they do not have 
the medical expertise to express such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, 
entitlement to service connection for a back disability it 
not demonstrated. 

Hearing Loss and Other Ear Disabilities

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The service medical records show that the veteran could hear 
a ticking clock at one half foot for each ear in August 1943.  
The March 1944 examination described the veteran's hearing as 
normal.  

The December 1945 discharge examination states that for low 
conversational voice, the veteran's hearing was 15/20 for 
each ear.  An audiometric examination was not conducted.  
None of the service medical records show that the veteran had 
impacted cerumen, contracted eardrums, or otosclerosis.

The initial post service medical evidence of hearing loss is 
the June 2006 medical certificate.  This states that the 
veteran has hearing loss secondary to contracted tympanic 
membrane and possible otosclerosis.  

The Board finds that entitlement to service connection for 
hearing loss and other disabilities of the ear to include 
impacted cerumen and contracted eardrums is not warranted.  
The Board finds the statements and testimony of the veteran 
pertaining to his close proximity to a bomb explosion during 
service to be credible.  However, the evidence does not show 
that this resulted in hearing loss.  The August 1943 and 
March 1944 examinations were conducted after the veteran was 
exposed to the explosion, but found the veteran's hearing to 
be normal.  The December 1945 examination states that the 
veteran's bilateral hearing was 15/20.  However, there was no 
statement or diagnosis indicating that these findings were 
abnormal.  

The initial post service medical evidence of hearing loss is 
dated 2006, which is 61 years after the veteran left active 
service.  These records do not indicate if the veteran's 
hearing loss meets the requirements of 38 C.F.R. § 3.385 for 
service connection.  However, there is no need to obtain an 
audiometric examination to determine the veteran's auditory 
thresholds, as the examiner does not attribute the veteran's 
hearing loss to acoustic trauma in service.  Instead, he 
states that it is the result of a contracted tympanic 
membrane and possible otosclerosis.  The Board notes that 
there is no evidence of these findings during service, and 
the examiner did not state that these findings were present 
during service.  Therefore, as the evidence does not show 
that the veteran had or currently has hearing loss as defined 
by 38 C.F.R. § 3.385, or that there is any nexus between the 
current hearing loss and active service, the preponderance of 
the evidence is against the veteran's claim.  And, as there 
were not findings of a contracted tympanic membrane, impacted 
cerumen, or otosclerosis during service, or until many years 
after discharge from service, there is also no basis for 
service connection.  

The Board notes the sincere belief of the veteran and his 
comrades as to the relationship between the bomb explosion 
during service and the veteran's current disabilities.  
However, they do not have the medical expertise to express 
that opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  


ORDER

Entitlement to service connection for hypertensive 
cardiovascular disease with anterior wall ischemia (claimed 
as chest pain) is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for back pain is denied. 

	(CONTINUED ON NEXT PAGE)




Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for impacted cerumen and 
contracted eardrums is denied. 




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


